Name: 2006/651/EC,Euratom: Council Decision of 15 September 2006 appointing Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British members and two Italian members of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  economic geography;  EU institutions and European civil service
 Date Published: 2007-03-16; 2006-09-28

 28.9.2006 EN Official Journal of the European Union L 269/13 COUNCIL DECISION of 15 September 2006 appointing Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British members and two Italian members of the European Economic and Social Committee (2006/651/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the opinion of the Commission, Whereas: (1) The terms of office of the present members of the European Economic and Social Committee expire on 20 September 2006 (1). The members of that Committee should therefore be appointed for a further period of four years as from 21 September 2006. (2) The Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British Governments have submitted lists containing a number of candidates equal to the number of seats allocated to them by the Treaties. (3) The Italian Government has submitted a list containing two candidates to complete the list of 22 candidates already submitted and arrive at a number of candidates equal to the number of seats allocated to it by the Treaties. (4) On 11 July 2006 the Council adopted the lists submitted by the Czech, German, Estonian, Spanish, French, Latvian, Lithuanian, Luxembourg, Hungarian, Maltese, Austrian, Slovenian and Slovak Governments and the list containing 22 candidates submitted by the Italian Government (2), HAS DECIDED AS FOLLOWS: Article 1 The persons listed in the Annex to this Decision are hereby appointed members of the European Economic and Social Committee for the period from 21 September 2006 to 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 September 2006. For the Council The President E. TUOMIOJA (1) OJ L 253, 21.9.2002, p. 9. (2) OJ L 207, 28.7.2006, p. 30. ANNEX Belgium De Heer Jean-Marie BIOT Afgevaardigd Beheerder, FEDICHEM Monsieur Robert DE MUELENAERE Administrateur dÃ ©lÃ ©guÃ ©, ConfÃ ©dÃ ©ration Construction Monsieur Olivier DERRUINE Collaborateur au service d'Ã ©tudes CSC de Belgique Mevrouw Christine FAES Directeur UNIZO Internationaal De Heer Guy HAAZE Nationaal Voorzitter van de Algemene Centrale der Liberale Vakbonden van BelgiÃ « Monsieur Jean-FranÃ §ois HOFFELT SecrÃ ©taire gÃ ©nÃ ©ral de la FÃ ©dÃ ©ration belge des coopÃ ©ratives «Febecoop » Monsieur JOSLY PIETTE SecrÃ ©taire gÃ ©nÃ ©ral honoraire de la ConfÃ ©dÃ ©ration des syndicats chrÃ ©tiens de Belgique Monsieur AndrÃ © MORDANT PrÃ ©sident FGTB De Heer Wauthier ROBYNS DE SCHNEIDAUER Directeur Communicatie, Informatie & Internationale Relaties Monsieur Yves SOMVILLE Directeur du service d'Ã ©tudes de la FÃ ©dÃ ©ration wallonne de l'agriculture De Heer Tony VANDEPUTTE Ere-Gedelegeerd Bestuurder en Algemeen Adviseur van het VBO De Heer Xavier VERBOVEN Algemeen Secretaris van het ABVV Greece Mme Anna BREDIMA-SAVOPOULOU Association des armateurs grecs (E.E.E.) M. Dimitrios DIMITRIADIS ConfÃ ©dÃ ©ration nationale de commerce hellÃ ©nique (ESEE) M. Panagiotis GKOFAS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des commerÃ §ants et artisans (GSBEE) M. Gerasimos KALLIGEROS FÃ ©dÃ ©ration hellÃ ©nique des hÃ ´teliers (POX) M. Nikolaos LIOLIOS ConfÃ ©dÃ ©ration hellÃ ©nique de coopÃ ©ratives agricoles (PASEGES) M. Georgios NTASIS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GSEE) M. Spiros PAPASPIROS FÃ ©dÃ ©ration des fonctionnaires (ADEDY) Mme Irini PARI FÃ ©dÃ ©ration des industries grecques (SEB) M. Christos POLIZOGOPOULOS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GSEE) M. Konstantinos POUPAKIS ConfÃ ©dÃ ©ration gÃ ©nÃ ©rale grecque des ouvriers (GSEE) M. Stylianos STAIKOS Conseil national des consommateurs (ESK) M. Christos ZEREFOS Professeur Ã l'UniversitÃ © d'AthÃ ¨nes, Ecole des sciences, FacultÃ © de gÃ ©ologie, dÃ ©partement de gÃ ©ographie et climatologie Ireland Mr Frank ALLEN National Council Member, Irish Creamery Milk Suppliers Association Mr William A. ATTLEY Retired, Services, Industrial, Professional and Technical Union (SIPTU) Mr Brian CALLANAN Member, Irish Business and Employers Confederation (IBEC) Mr John DILLON Ex-President, Irish Farmers Association Mr Arthur FORBES Assistant Director of European Affairs, Irish Business and Employers Confederation (IBEC) Ms Sally Anne KINAHAN Assistant General Secretary, Irish Congress of Trade Unions (ICTU) Mr Jim McCUSKER Retired, Northern Ireland Public Service Alliance Mr Thomas McDONOGH Member, Chambers Ireland Ms Jillian VAN TURNHOUT CEO, Children's Rights Alliance Italy Sig. Giuseppe Antonio Marino IULIANO Funzione esercitata in rappresentanza CISL Sig. Mario SEPI Funzione esercitata in rappresentanza CISL Cyprus Mr Michalis ANTONIOU Cyprus Employers and Industrialists Federation Mr Costakis CONSTANTINIDES Union of Cypriot Farmers Mr Demetris KITTENIS Cyprus Workers Confederation Mr Charalambos KOLOKOTRONIS Consumers Association Mr Andreas LOUROUTZIATIS Cyprus Chamber of Commerce and Industry Mr Andreas PAVLIKKAS Pancyprian Federation of Labour Netherlands Mevrouw mr. dr. M. BULK Beleidsmedewerker Europese Zaken FNV mr. J.W. VAN DEN BRAAK Directeur VNO-NCW Brussel drs. T. ETTY Beleidsmedewerker Internationale Zaken FNV mr. J.P. VAN IERSEL Voormalig secretaris buitenland NCW, Tweede Kamerlid, voorzitter KVK Haaglanden prof. dr. L.F. VAN MUISWINKEL Hoogleraar Algemene en Ontwikkelingseconomie W.W. MULLER Bestuurslid MHP drs. ir. J.J.M. VAN OORSCHOT Senior specialist Internationale Zaken LTO-Nederland drs. K.B. VAN POPTA Directeur Internationale Zaken MKB-Nederland M. SIECKER Bestuurder FNV Bondgenoten prof. dr. mr. J.G.W. SIMONS Voorzitter Nederlands Vervoersoverleg drs. E.J. SLOOTWEG Beleidsadviseur CNV D.M. WESTENDORP Voormalig algemeen directeur Consumentenbond, diverse bestuurlijke functies Poland Mr Andrzej ADAMCZYK Secretary of international affairs, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Ms Katarzyna BARTKIEWICZ Coordinator of European integration, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Tomasz CZAJKOWSKI Specialist in international affairs, Students Parliament of the Republic of Poland Mr Tadeusz DORDA Vice-president, Confederation of Polish Employers Mr Tomasz Dariusz JASIÃ SKI Specialist in international affairs, All-Poland Alliance of Trade Unions Mr Krzysztof KAMIENIECKI Vice-president, Institute for Sustainable Development Foundation Mr Jan KLIMEK Vice-president, Polish Craft Association Mr Marek KOMOROWSKI Counsellor, Polish Confederation of Private Employers Lewiatan Mr Zbigniew KOTOWSKI Counsellor, Independent and Self-Governing Trade Union of Individual Farmers in Poland Mr Jacek Piotr KRAWCZYK Vice-president, Polish Confederation of Private Employers Lewiatan Mr Marian KRZAKLEWSKI Member of the National Commission, Independent and Self-Governing Trade Union SolidarnoÃ Ã  Mr Andrzej MALINOWSKI President, Confederation of Polish Employers Ms Marzena MENDZA-DROZD Member of the Board, Forum of Non-Government Initiatives Association/All-Poland Federation of Non-Governmental Organisations Mr JarosÃ aw MULEWICZ Member of the Organisers Council, Business Centre Club  Association of Employers Mr Krzysztof OSTROWSKI Consultant, Business Centre Club  Association of Employers Mr Krzysztof PATER Member of the Scout Court, Polish Scouting and Guiding Association Mr StanisÃ aw JÃ ³zef RÃ Ã »YCKI Vice-president of the Council of Education and Science of the Polish Teachers Union/All-Poland President, Trade Union Forum Mr WÃ adysÃ aw SERAFIN President, National Union of Farmers Circles and Agricultural Organisations Mr WiesÃ aw SIEWIERSKI President, Trade Union Forum Ms ElÃ ¼bieta Maria SZADZIÃ SKA Specialist in international affairs, Polish Consumer Federations Mr Edmund SZYNAKA Secretary General, Trade Union Forum Alliance of Trade Unions Portugal Dr. Paulo BARROS VALE AEP  AssociaÃ §Ã £o Empresarial De Portugal Eng.o Francisco JoÃ £o BERNARDINO DA SILVA CONFAGRI  ConfederaÃ §Ã £o Nacional Das Cooperativas AgrÃ ­colas E Do CrÃ ©dito AgrÃ ­cola De Portugal, CCRL Eng.o LuÃ ­s Miguel CORREIA MIRA CAP  ConfederaÃ §Ã £o Dos Agricultores De Portugal Dr. Pedro D'ALMEIDA FREIRE CCP  ConfederaÃ §Ã £o Do ComÃ ©rcio E ServiÃ §os De Portugal Dr.a Maria Teresa DA COSTA MACEDO CNAF  ConfederaÃ §Ã £o Nacional Das AssociaÃ §Ã µes De FamÃ ­lia Sr. Victor Hugo DE JESUS SEQUEIRA UGT  UniÃ £o Geral De Trabalhadores Dr. MÃ ¡rio David FERREIRINHA SOARES CGTP  ConfederaÃ §Ã £o Geral Dos Trabalhadores Portugueses Sr. Eduardo Manuel NOGUEIRA CHAGAS CGTP  ConfederaÃ §Ã £o Geral Dos Trabalhadores Portugueses Dr. Jorge PEGADO LIZ DECO  AssociaÃ §Ã £o Portuguesa Para A Defesa Do Consumidor Dr. Carlos Alberto PEREIRA MARTINS CNPL  Conselho Nacional De ProfissÃ µes Liberais Dr. Manuel EugÃ ©nio PIMENTEL CAVALEIRO BRANDÃ O CIP  ConfederaÃ §Ã £o Da IndÃ ºstria Portuguesa Sr. Alfredo Manuel VIEIRA CORREIA UGT  UniÃ £o Geral De Trabalhadores Finland Hra Filip HAMRO-DROTZ KansainvÃ ¤listen asioiden tiedottaja, ElinkeinoelÃ ¤mÃ ¤n keskusliitto Hra Seppo KALLIO Johtaja, Maa- ja metsÃ ¤taloustuottajain Keskusliitto ry Rva Leila KURKI TyÃ ¶llisyyspoliittinen asiantuntija, ToimihenkilÃ ¶keskusjÃ ¤rjestÃ ¶ STTK Hra Eero LEHTI Puheenjohtaja, Suomen YrittÃ ¤jÃ ¤t ry Hra Janne METSÃ MÃ KI Lakimies, Suomen Ammattiliittojen KeskusjÃ ¤rjestÃ ¶ Rva Marja-Liisa PELTOLA OsastopÃ ¤Ã ¤llikkÃ ¶, Keskuskauppakamari Hra Markus PENTTINEN KansainvÃ ¤listen asioiden pÃ ¤Ã ¤llikkÃ ¶, Akava ry Rva Pirkko RAUNEMAA Maa- ja metsÃ ¤taloustieteiden maisteri, Kotitalous- ja kuluttaja-asiain neuvottelukunta/Kuluttajat  konsumenterna ry Rva Ulla SIRKEINEN Johtaja, ElinkeinoelÃ ¤mÃ ¤n keskusliitto Sweden Mr Christian ARDHE Svenskt NÃ ¤ringsliv, DirektÃ ¶r, EU-frÃ ¥gor Mr Ernst Erik EHNMARK Svenska akademikers centralorganisation, Ansvarig (direktÃ ¶r) fÃ ¶r internationellt samarbete Mr Hans EKDAHL Svenskt NÃ ¤ringsliv, DirektÃ ¶r, HandelsfrÃ ¥gor Mr Thomas JANSON TjÃ ¤nstemÃ ¤nnens centralorganisation (TCO), Internationell Sekreterare Ms Maud JANSSON Landsorganisationen i Sverige (LO), Ombudsman Mr Magnus KENDEL ALMEGA, FÃ ¶rhandlare/RÃ ¥dgivare Ms Ingrid KÃ SSLER HandikappfÃ ¶rbundens Samarbetsorgan, FÃ ¶rbundsordfÃ ¶randen i BrÃ ¶stcancerfÃ ¶reningarnas Riksorganisation Mr Lars NYBERG Landsorganisationen i Sverige (LO), Samordnar och utreder EU-frÃ ¥gor och EU, Landsorganisationen i Sverige (LO) Ms Maria NYGREN Transportgruppen, Branschchef FÃ ¶rbundet Sveriges Hamnar Mr Jan OLSSON Kooperativa institut (Koopi), Senior rÃ ¥dgivare Kooperativa Institutet (KOOPI), Vice ordfÃ ¶rande FÃ ¶rening fÃ ¶r kooperativ utveckling (FKU) Ms Inger PERSSON Sveriges konsumentrÃ ¥d, OrdfÃ ¶rande Ms Mary-Ann SÃ RENSEN Lantbrukarnas riksfÃ ¶rbund (LRF) United Kingdom Mr Richard ADAMS Consultant in social, environmental and ethical business and project development Ms Christine BLOWER Teacher Ms Sandy BOYLE Retired Ms Brendan BURNS Consultant and Director Ms Marge CAREY President of the Union of Shop, Distributive and Allied Workers Mr Bryan CASSIDY Consultant Mr Peter COLDRICK Head of Brussels Office, Trade Union Congress Mr Nicolas CROOK International Officer UNISON Mr Brian CURTIS Regional Organiser South Wales and West of England Ms Rose DSA Consultant in EU, Commonwealth and International Law Mr Kenneth FRASER Chartered Secretary and Management Accountant Mr Tom JONES Self-employed farmer Ms Brenda KING Commissioner  Womens National Commission/Consultant Ms Judy McKNIGHT Napo/General Secretary Mr Peter MORGAN Elected Member, Council of Lloyds (of London) Ms Jane MORRICE Self-employed  owns a photographic and media production company Ms Maureen ONEILL Director  Royal Bank of Scotland Centre for the Older Persons Agenda Mr Derek OSBORN Member of UK Sustainable Development Commission. Chairman of an NGO coordinating relations with United Nations environmental activities Mr Jonathan PEEL Food and Drink Federation  Director EU and International Policy Mr David SEARS Consultant Ms Madi SHARMA Entrepreneur Mr Sukhdev SHARMA Chairman of the West Yorkshire Mental Health Trust Mr Michael SMYTH Economist  University of Ulster Ms Monica TAYLOR Denso Assembler Operator